FILED
                            UNITED STATES DISTRICT COURT
                                                                                        DEC 302009
                            FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District and
                                                                                    Bankruptcy Courts
                                              )
Gregory V. Jackson,                           )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Civil Action No.           09 2450
                                              )
B.O.P. F.C.I. Loretto et al.,                 )
                                              )
       Defendants.                            )


                                  MEMORANDUM OPINION

       Before the Court is the plaintiffs pro se complaint and application to proceed in forma

pauperis. The application will be granted and the complaint will be dismissed.

       Complaints filed by pro se litigants are held to less stringent standards than are formal

pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519,520 (1972). Nonetheless,pro

se plaintiffs must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237,239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure, which states the

minimum requirements for complaints, requires that a complaint contain a short and plain

statement of the grounds upon which federal jurisdiction rests, a short and plain statement

showing that the plaintiff is entitled to relief, and a demand for judgment for the relief sought.

Fed. R. Civ. P. 8(a). These requirements are designed to provide a defendant with sufficient

notice of the claim asserted that he or she may prepare a responsive answer and an adequate

defense, and to determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977). Further, compliance with Rule 8(a)'s requirements should
provide a court with sufficient information to determine whether it has jurisdiction over the claim.

        In this case, plaintiff, who is a former prisoner, invokes 42 U.S.C. § 1983 1 and the

Privacy Act to bring this suit against a federal prison facility, the U.S. Probation Office for the

District of Columbia, the Office of the U.S. Attorney for the District of Columbia, the United

States District Court for the District of Columbia, and one named individual (whose name is

mentioned only in the caption and whose last name is not legible). The complaint seeks $5,000

in damages, but does not contain any factual allegations of wrong-doing by any of the defendants

identified. The one named individual defendant is not mentioned in the body of the complaint.

Similarly, the District Court is not mentioned. As to the other defendants, the complaint does no

more than conclusorily state that the "U.S. District Attorneys Office started a vindictive

retaliatory campaign" against the plaintiff, and that "the vindictive retaliatory actions have

continued by U.S. Probation Office employees." Compl. at 2 (spelling and punctuation altered).

The complaint also contains no factual allegation capable of supporting a Privacy Act claim. As

drafted, the complaint does not meet the minimum requirements of Rule 8, and will be dismissed

for that reason.

        In addition, with the exception of the named individual, the plaintiff cannot maintain a

damages action for constitutional violations against the identified defendants. A suit for damages

against federal officials - which includes the federal prosecutor's office, the federal probation

office, and the federal Bureau of Prisons2 -   is the equivalent of a suit against the United States


        I Because the defendants named are federal officials, the claim will be construed as one

brought under Bivens v. Six Unknown Agents 0/ Federal Bureau o/Narcotics, 403 U.S. 388
(1971).

        2Alternatively, if the intent is to sue the Loretto federal prison facility rather than the
Bureau of Prisons, such a suit fails because a federal prison facility is not an entity that may sue
or be sued in its own right.
itself. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). The United States enjoys sovereign

immunity from suit and may be sued only where it has expressly waived its immunity and

consented to suit. FDIC v. Meyer, 510 U.S. 471, 475 (1994). The United States has not

consented to suit for damages for alleged constitutional violations by its officials. Id at 486.

Furthermore, absolute judicial immunity insulates the District Court from a damages suit for

alleged constitutional violations.

       A separate order accompanies this me